SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1381
CA 13-00644
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


IRA HALFOND, ARTHUR T. LYNCH, SANDRA KNOBLOCK,
PAUL J. BULINSKI, JOHN J. GRECO AND DONNA M.
LAWRENCE, ADJACENT UPLAND LAND OWNERS,
PLAINTIFFS-RESPONDENTS,

                      V                            MEMORANDUM AND ORDER

WHITE LAKE SHORES ASSOCIATION, INC.,
DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


GORMAN, WASZKIEWICZ, GORMAN & SCHMITT, UTICA (WILLIAM P. SCHMITT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LAW OFFICES OF IRA HALFOND, P.C., CRARYVILLE (IRA HALFOND OF COUNSEL),
PLAINTIFF-RESPONDENT PRO SE, AND FOR ARTHUR T. LYNCH, SANDRA KNOBLOCK,
PAUL J. BULINSKI, JOHN J. GRECO AND DONNA M. LAWRENCE, ADJACENT UPLAND
LAND OWNERS, PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment of the Supreme Court, Oneida County
(Bernadette T. Clark, J.), entered November 29, 2012. The judgment
awarded attorney fees and expenses to plaintiffs.

     It is hereby ORDERED that the judgment so appealed from is
unanimously vacated on the law without costs.

     Same Memorandum as in Halfond v White Lake Shores Assoc., Inc.
([appeal No. 1] ___ AD3d ___ [Feb. 14, 2014]).




Entered:    February 14, 2014                    Frances E. Cafarell
                                                 Clerk of the Court